Citation Nr: 1619848	
Decision Date: 05/16/16    Archive Date: 05/27/16

DOCKET NO.  09-46 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a cervical spine disorder, to include arthritis and bone spurs.

2.  Entitlement to service connection for a thoracolumbar spine disorder, to include arthritis and bone spurs.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Blowers, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant, had active service from February 1969 to November 1970.

This matter came before the Board of Veterans' Appeals (Board) on appeal from January 2009 and September 2009 rating decisions of the RO in Indianapolis, Indiana, which, in pertinent part, denied service connection for the issues on appeal.  This matter was first before the Board in June 2013 where, in pertinent part, the issues on appeal were remanded for additional development.  Upon the requested development being completed, the matter was returned to the Board and in a May 2015 decision the Board, in pertinent part, denied the spinal issues on appeal.

The Veteran appealed the May 2015 Board decision to the U.S. Court of Appeals for Veterans Claims (Court).  In a January 2016 Order effectuating a Joint Motion for Partial Remand (JMR), the Court vacated and remanded the cervical and thoracolumbar spine issues for action consistent with the terms of the decision.  Specifically, the parties agreed that the Board erred in relying upon inadequate VA neck and back examinations.  While cognizant of its responsibilities under Forcier v. Nicholson, 19 Vet. App. 414 (2006), and Stegall v. West, 11 Vet. App. 268 (1998), as the Board grants service connection for disabilities of both the cervical and thoracolumbar spine in the instant decision, which is a total grant of benefits as to the issues on appeal, the Board need not address Forcier or Stegall at this time.

The Board notes that in the May 2015 decision, the Board treated "service connection for bone spur of the back" as a separate issue; however, as the Veteran has only advanced having bone spurs of the spine, and as the evidence of record does not convey that the Veteran has bone spurs anywhere else in the body, the Board has combined the issue of service connection for bone spurs of the back with the issues of service connection for disorders of the cervical and thoracolumbar spine. 

The instant matter is a Veterans Benefits Management System (VBMS) appeal.  The Board has reviewed both the VBMS and the "Virtual VA" files so as to insure a total review of the evidence.


FINDINGS OF FACT

1.  The Veteran is currently diagnosed with arthritis of both the cervical and thoracolumbar spine.

2.  During combat during service the Veteran injured both the neck and back when a barrel full of ammunition fell on the Veteran while exiting a tank to man the main guns.

3.  The Veteran experienced "continuous" symptoms of arthritis of both the cervical and thoracolumbar spine since service separation.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, the criteria for presumptive service connection for arthritis of the cervical spine has been met.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.326(a) (2015).

2.  Resolving all reasonable doubt in the Veteran's favor, the criteria for presumptive service connection for arthritis of the thoracolumbar spine has been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1154, 5103, 5103A, 5107 (West 2014); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.326(a) (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and to Assist

The VCAA and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  The Court issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: 
(1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  As the instant decision grants service connection for both cervical spine and thoracolumbar spine disabilities, which is a complete grant of the issues on appeal, no further discussion of VA's duties to notify and assist is necessary.

Service Connection for a Back Disability

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of:  (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Arthritis is a chronic disease under 38 C.F.R. § 3.309(a).  As such, the presumptive service connection provisions under 38 C.F.R. § 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are applicable to the cervical and thoracolumbar spine disability issues on appeal.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Under 38 C.F.R. § 3.303(b), service connection will be presumed where there are either chronic symptoms shown in service or continuity of symptomatology since service for diseases identified as "chronic" in 38 C.F.R. § 3.309(a).  Walker, 
708 F.3d at 1338-40 (holding that continuity of symptomatology is an evidentiary tool to aid in the evaluation of whether a chronic disease existed in service or an applicable presumptive period).  With a chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).

In addition, the law provides that, where a veteran served ninety days or more of active service, and chronic diseases such as arthritis become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

In the case of any veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, campaign, or expedition, the Secretary shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the veteran.  Service connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary.  The reasons for granting or denying service-connection in each case shall be recorded in full.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d); VAOPGCPREC 12-99. 

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a) (West 2014); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert, 1 Vet. App. at 57.  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record. Miller v. West, 11 Vet. App. 345, 348 (1998).

The Veteran asserts that currently diagnosed neck and back disabilities originated during active service.  He reports neck and back injury during combat with the enemy in service when ammunition fell and struck his neck and back.  The Veteran has reported experiencing "continuous" symptoms of neck and back disabilities since service separation.  

Initially, the Board finds that the Veteran is currently diagnosed with arthritis of both the cervical and thoracolumbar spine.  The reports from July 2013 VA neck and back examinations reflect that the Veteran was diagnosed with arthritis in both the cervical and thoracolumbar spine.

Next, the Board finds that the Veteran's neck and back were injured during combat during service.  In the September 2008 claim, and elsewhere throughout the course of this appeal, the Veteran advanced that during service a barrel full of 40 millimeter (mm) ammunition fell and struck his neck and back while he was exiting a tank to man the main guns to combat the enemy.  The Veteran conveyed seeking treatment for this injury, including receiving an X-ray.  While there is no notation of this treatment in the service treatment records, X-rays of the neck and back can found within the available service treatment records.  

The evidence is at least in equipoise on the question of whether the Veteran injured the neck and back during combat in service, notwithstanding there are no service treatment records showing the injury. The evidence shows that In June 1970, the Veteran was awarded the Army Commendation Medal with a "V" device for heroism in the Republic of Vietnam.  The Veteran earned the award after a tank in which he was riding came under attack.  The award reads that the Veteran, "with complete disregard for his own personal safety, exposed himself to intense enemy fire and directed a highly accurate volume of 40mm fire on the enemy."  Having a barrel of 40mm ammunition fall and strike an individual's back and neck while exiting a tank to engage in a fierce gun battle with the enemy is consistent with the circumstances, conditions, or hardships of service.  As such, the Board finds that during service the Veteran injured both the cervical and thoracolumbar spine (neck and back) when a barrel full of ammunition fell on the Veteran while he was exiting a tank to man the main guns.  Resolving reasonable doubt in the Veteran's favor on the question of injury during combat, the Board finds that the Veteran did injury the neck and back during service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d); VAOPGCPREC 12-99 (interpreting that the reasonable doubt standard is applicable to findings of combat with the enemy). 

Finally, having reviewed all the evidence of record, lay and medical, the Board finds that the weight of the evidence is at least in equipoise on the question of whether the Veteran experienced "continuous" symptoms since service separation of arthritis of both the cervical and thoracolumbar spine.

Service treatment records are absent for any complaint, treatment, or diagnosis of a neck or back disability.  Further, the November 1970 service separation examination report notes that the Veteran's spine was normal; however, X-rays of the neck and back are found within the service treatment records without notation as to why they were taken.

In the September 2008 claim, and elsewhere throughout the course of this appeal, the Veteran advanced that after being struck with the ammunition barrel both the neck and back started hurting.  After the gun battle, the Veteran went to the first aid tent to receive treatment, and when nothing showed up on an X-ray, the Veteran was released back to duty.  Further, in the claim, the Veteran advanced receiving ongoing treatment for the neck and back starting immediately after service in 1970.

Private treatment records that are of record reflect that the Veteran began chiropractic treatment in December 1992.  The chiropractic treatment (medical) records convey that the Veteran received treatment for both the neck and back.  In December 2008, VA received a private opinion from the Veteran's chiropractor.  Specifically, the chiropractor opined that the Veteran's thoracolumbar spine disabilities were consistent with trauma.  While the chiropractor did not discuss the cervical spine, the Board notes that a November 2005 chiropractic record conveys that the Veteran appeared to have trauma in both the cervical and thoracolumbar spine.

The Veteran received VA neck and back examinations in July 2013.  The examination reports reflect that the Veteran advanced that neck and back pain began during service after he was struck and knocked over by a 296 pound barrel of 40mm ammunition while exiting a tank to man the guns.  After the battle the Veteran was evaluated for neck and back injuries, and X-rays came back as inconclusive.  At the conclusion of the examination, the VA examiner opined that the currently diagnosed cervical and thoracolumbar spine disabilities were less likely than not related to service; however, as discussed above, per the January 2016 JMR, the parties have agreed that this opinion was inadequate and is of no probative value.

As indicated above, the Board finds that the Veteran was struck in the neck and back by a full barrel of 40mm ammunition while exiting a tank to man the main guns, a combat act that earned the Veteran the Army Commendation Medal with a "V" device for heroism.  Subsequently, the Veteran complained of pain in the neck and back and X-rays were taken in service.  

The Veteran has advanced having pain in the neck and back since service separation, and the Veteran has received neck and back treatment regularly since service separation.  Further, chiropractic records indicate that the Veteran sustained trauma to both the cervical and the thoracolumbar spine.  

This evidence is sufficient to place in equipoise the question of whether the Veteran experienced continuity of symptomatology of neck and back disabilities since service separation that were later diagnosed as arthritis of the cervical and thoracolumbar spine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) (a veteran is competent to testify regarding continuous knee pain since service).  Resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran began having neck and back pain in service after the accident and experienced "continuous" symptoms since service separation of arthritis of the cervical and thoracolumbar spine.  As such, the criteria for presumptive service connection for arthritis of the cervical and thoracolumbar spine under 38 C.F.R. § 3.303(b) based on "continuous" post-service symptoms have been met.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.

As service connection has been granted on a presumptive basis, there is no need to discuss entitlement to service connection on a direct, or any other basis, as other theories of service connection have been rendered moot, leaving no question of law or fact to decide.  See 38 U.S.C.A. § 7104 (West 2014).

Finally, the Board notes that the evidence of record indicates that the Veteran may have other clinical findings that pertain to the neck and back, including bone spurs on the thoracolumbar spine.  Where a veteran is diagnosed with multiple neck and back disabilities, and it is unclear from the record which symptoms are attributable to each distinct disability, the Board is precluded from differentiating between the symptomatology and the disabilities.  See Mittleider v. West, 11 Vet. App.181, 182 (1998) (per curiam).  In this case, the Board is unable to differentiate the symptomatology of the arthritis of the cervical and thoracolumbar spine from the symptomatology of the bone spurs (or any other neck or back disorder), as the medical evidence of record has not made such differentiation.  As such, the Board has attributed all identified neck and back disability symptomatology and functional impairment to the now service-connected arthritis of the cervical and thoracolumbar spine.  For this reason, the RO should consider all of the Veteran's neck and back symptomatology and functional impairment when assigning initial disability ratings.  For these reasons, the Board need not consider whether service connection is also warranted for bone spurs on the thoracolumbar spine (or any other neck or back disability). 


ORDER

Service connection for arthritis of the cervical spine is granted.

Service connection for arthritis of the thoracolumbar spine is granted.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


